ACCEPTED
                                                                                         04-15-00153-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                     7/8/2015 2:32:55 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                            NO. 04-15-00153-CV

TINA M. ALLEN SOUZA                        §                 COURT  OFINAPPEALS
                                                                 FILED
                                                             4th COURT OF APPEALS
                                           §                  SAN ANTONIO, TEXAS
vs.                                        §                 07/8/2015 2:32:55 PM
                                           §                   KEITH E. HOTTLE
HEATHER CLEMENT TESSMER                    §      FOURTH     DISTRICTClerk OF TEXAS


                        APPELLANT’S MOTION
                      TO DENY ORAL ARGUMENT

TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant, TINA M. ALLEN SOUZA, requests that this honorable

court deny oral argument in the above styled and numbered cause.

1.    Appellant is Tina M. Allen Souza; appellee is Heather Clement

Tessmer.

2.    Appellant, at the time of filing her brief on May 29, 2015, and

Appellee, at the time of filing her brief on June 16, 2015, requested oral

argument.

3.    Appellant, at the time of filing her reply brief on July 6, 2015,

requested oral argument, but noted, without waiving her right to oral

argument, that she believes that the dispositive issues have been

authoritatively decided; the facts and legal arguments are adequately
presented in the briefs and record; and the decisional process would not be

significant aided by oral argument.




                                       1
4.       The law regarding the dispositive issues in this cause are delineated in

the TEX. CIV. PRAC. & REM. CODE and in recent Texas Supreme Court
opinions which have either ruled on a controlling issue related to the

interpretation of the Texas Citizens Participation Act or a similar type statute

to the degree that the rule of law should be clear.
5.       The facts and legal arguments have been adequately and thoroughly

present to this Court through both the record and the briefs on file.

6.       Appellant, Appellee, and the current case law all agree that the
standard of review in this cause is de novo. Under this standard, this Court

can only render it’s decision based upon the evidence that this Court can

consider and the guidance of the current state of the law, and any oral
argument by counsel will not significantly aid the decisional process of this

Court.

7.       Appellant therefore, without waiving her right to be heard by this
Court in this cause in the event this Court denies this motion, requests that

this Court deny oral argument.




                                         2
      Dated this 8th day of July 2015.

                                Respectfully submitted,

                                RONALD S. GUTIERREZ, LAWYER
                                Las Colinas Station
                                P. O. Box 143243
                                Irving Texas 75014-3243
                                Office: (512) 222-3488
                                Facsimile: (512) 233-2786
                                Email: rsg.lawyer@gmail.com

                                By:      /s/ Ronald S. Gutierrez
                                         Ronald S. Gutierrez
                                         State Bar No. 08644410

                                ATTORNEY FOR APPELLANT




                      Certificate of Conference

      I hereby certify that I have attempted to confer with Heather Clement

Tessssmer by letter faxed on July 7, 2015, and said counsel has not

responded.

                                /s/ Ronald S. Gutierrez
                                Ronald S. Gutierrez




                                         3
                             Certificate of Service

      I hereby certify that a true and correct copy of the foregoing instrument was

delivered to plaintiff by serving her attorney of record, TESSMER LAW FIRM,
P.L.L.C., 7800 IH-10 West, Suite 830, San Antonio, Texas 78230, via eServe

through eFile (if available), email at info@tessmerlawfirm.com and/or via

facsimile at (210) 368-9729 on July 8, 2015.

                                         /s/ Ronald S. Gutierrez
                                         Ronald S. Gutierrez




                                        4